DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the tent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US-6,840,657 B2).
	Claim 1: Tung discloses tent center hub (2, 12), comprising a frame (comprised of elements 25 and 12) that hinges with top rods (15) of the tent, characterized in that, the tent center hub also comprises a top seat (21) adapted to mount a solar energy conversion and storage mechanism (FIG. 5); a bottom side (24) of the top seat is provided with an annular press ring (formed by portion 241) protruded away from the top seat (when the top seat in orientated in the manner shown in FIG. 4); a top side (251) of the frame is provided with an annular block ring (253) protruded away from the frame (as seen in FIGS. 2 and 4); the top seat is removably connected to the top side of the frame (via 243 and 258); a cavity inside the top seat (231) and a cavity inside the frame (252) are in mutual communication with each other (via 242 and 257, when 242 and 257 are angled so they make contact with each other, all the elements inside the top seat and the frame are able to electrically communicate with each other); the block ring is disposed within an enclosure of the press ring (as seen in FIG. 4); a gap exists along a longitudinal direction between a bottom side of the press ring and the frame (as seen in FIG. 4, the bottom of the ring formed by 241 or even plate 24 never contact the top of 251).
	Claim 2: Tung discloses a top surface of the top side of the frame exterior to the block ring as having a slanted configuration slanted downwardly from the block ring to a periphery of the frame (as seen in FIG. 4, 251 slopes downward to the periphery of 25 radially outward from member 253).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US-6,840,657 B2) as applied to claim 1 above, and further in view of Choi (WO-2017/051253 A1).
Tung is discussed above and teaches an embodiment wherein a wiring hole (422) is provided in a groove corresponding to each top rod on the frame (FIG. 12); however, Tung lacks a connecting member comprising a polygonal shape and hinging plates.  Choi discloses a tent center hub (3), comprising a frame that hinges with top rods (21) of the tent, wherein the frame comprises a connecting frame (32) which has a polygonal shape (FIG. 4); each side of the connecting frame is provided with a pair of hinging plates (31) extending away from the corresponding side of the connecting frame; each pair of hinging plates hinges a corresponding top rod; a wiring hole is provided on each side of the connecting frame between a corresponding pair of hinging plates (seen in FIG. 4, located between plates 31 and connecting member 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tung to include a polygonal connecting member with hinging plates extending therefrom and wiring holes therethrough, as taught by Choi, so that the frame could be manufactured using less material thus cutting down on manufacturing costs. 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636